DETAILED ACTION
Status of Claims
Claims 6, 7, 13-14, and 17 are currently amended.
Claims 1-5, 12, and 20 have been canceled.
Claims 21-26 are newly added.
Claims 6-11, 13-19, and 21-26 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/19/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 09/23/2021 has been withdrawn. 

35 USC 101
Applicant's arguments filed 01/19/2022 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant argues that the method does not recite a fundamental economic practice or method of organizing human interactions. Applicant argues that the method is necessarily rooted in computer technology since the E-commerce system and third-party system are computer systems and that the method is integrated into a practical application and Is not merely about moving data over a network. Examiner respectfully disagrees. 
Representative claim 6 discloses the abstract idea of processing a purchase order. This concept is considered to be a certain method of organizing human activity. Receiving a selection of one or more products, identifying a customer, retrieving customer setting data, generating a custom PO, transmitting the PO, receiving authorization for purchasing the one or products, and processing the custom PO to deliver the one or more products are commercial or legal interactions because they are sales activities. . Additionally, processing a purchase order, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people.
The additional elements of a computer implemented method, a supplier website executed on one more servers, an e-commerce system, a third-party system, a database, and a procurement system merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The additional elements are merely used for receiving or transmitting data. The servers, systems, and database are described simply in terms of performing generic computer functions such as storing, receiving, and sending data. Therefore, the focus of the claims is not on an improved computer system(s). The problem being solved is not regarding how an ecommerce system and third-party system may work together to process a purchase order. Rather, the invention sought is to request and process purchase orders. The invention is not taking a prior art ecommerce system and third party system and making them more dynamic and efficient. Rather, the focus is on the purchase order processing itself. The focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016).
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 103
Applicant’s arguments and amendments, filed 01/19/2022, with respect to the 35 USC 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of 09/23/2021 has been withdrawn. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11, 13-19, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 6-11 and 13, is directed to a process. Additionally, the CRM, as claimed in claims 14-19, is directed to an apparatus. Furthermore, the system, as claimed in claims 21-26, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of processing a purchase order. Specifically, representative claim 6 recites the abstract idea of:
receiving a selection of one or more products in a shopping cart from a customer;
identifying the customer as associated with a third party;
retrieving customer settings data for the customer;
generating a custom PO associated with the third-party using the shopping cart and the customer settings data,
transmitting the custom PO to a purchasing system
receiving authorization form the purchasing system to purchase the one or more products; and processing the custom PO to deliver the one or more products authorized to the customer.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 6 recites the abstract idea of processing a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 6 is a certain method of organizing human activity because receiving a selection of one or more products, identifying a customer, retrieving customer setting data, generating a custom PO, transmitting the PO, receiving authorization for purchasing the one or products, and processing the custom PO to deliver the one or more products are commercial or legal interactions because they are sales activities. Additionally, processing a purchase order, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people.
Thus, representative claim 6 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 6 includes additional elements such as a computer implemented method, a supplier website executed on one more servers, an e-commerce system, a third-party system, a database, and a procurement system. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of processing purchase orders occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of processing purchase orders and, thus, representative claim 6 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 6 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 6 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 6 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 6 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 6 is ineligible.
Dependent Claims 7-11 and 13 do not aid in the eligibility of independent claim 6. For example, claims 7-11 and 13 merely further define the abstract limitations of claim 6.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 6: an ERP system and an E-procurement system (claim 10). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 7-9, 11, and 13 do not recite additional elements supplemental those recited in claim 6. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 6.
Thus, dependent claims 7-11 and 13 are also ineligible.
Independent claims 14 and 21 recites the same abstract idea recited in representative claim 6. Independent claim 14 recites the additional elements of one or more non-transitory computer-readable storage media and computer system. Independent claim 21 recites the additional elements of a computer system comprising one or more processing units coupled to a memory and one or more computer readable storage media. The additional elements in independent claims 14 and 21 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 6.
Similarly, the dependent clams 15-19 and 22-26 do not recite additional elements supplemental those recited in claims 7-11 and 13. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 7-11 and 13respectively.
Thus, dependent claims 15-19 and 22-26 are also ineligible.




Allowable Subject Matter
Claims 6-11, 13-19, and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Kapila (US 10,185,985) disclosing receiving a login from a customer on a supplier website without accessing a third party system, receiving a selection of one or more products and placing them in a shopping cart, identifying the customer as associate with a third party system requiring review, sending information to procurement service within the third party system, and receiving authorization. See at least col 2, lns 38-67, col 9, lns 30-45 & 62-67, col 3, lns 1-13. Another piece of pertinent prior art is Resch (US 2004/0148309) disclosing generating a purchase order that is customized in accordance with third party system. See paragraph [0016]-[0018], [0025]. Another piece of pertinent prior art is Gidadhubli et al. (US 2002/0184101) disclosing transmitting the PPO to a purchasing system including ERP system and receiving authorization. See at least paragraph [0005], [0009]-[0010], [0019], [0064], [0068]-[0069]. Another piece of pertinent prior art is Fischburg (US 2007/0219873) disclosing filling out custom electronic order form via web page of website of goods. See paragraph [0032]. Another piece of pertinent prior art is NPL: “A Study of the Value and Impact of B2B E-Commerce: The Case of Web-Based Procurement” (Subramaniam, C., Shaw, M., A Study of the Value and Impact of B2B E-Commerce: The Case of Web-Based Procurement, 2002, International Journal of electronic commerce, 6(4), pp. 19-40.) disclosing a buyer accessing a web based procurement system in order to purchase products through a supplier system. However, none of these cited pieces of prior art, nor any others, expressly provide for Applicant’s invention as currently claimed, either individually or in combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625